Citation Nr: 1515898	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-34 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether a March 1953 rating decision, which denied entitlement to service connection for residuals of wounds to the head and neck, should be revised on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before a Veterans Law Judge (VLJ) in July 2013.  At that hearing, he withdrew the claims of entitlement to an earlier effective date for the grant of service connection for residuals of traumatic brain injury, migraine headaches, and cervical spine arthritis, but pursued the issue of whether there was CUE in a March 1953 rating decision which denied service connection for residuals of a head and neck injury.  The Board, in October 2013, dismissed the earlier effective date claims and remanded the CUE claim for a statement of the case (SOC).  A November 2013 SOC was issued and the claim was returned to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VLJ who administered the July 2013 hearing has now retired from the Board.  The Veteran was then afforded a hearing before the undersigned VLJ in March 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A March 1953 rating decision, which denied service connection for residuals of wounds to the head and neck, was subsumed in a final October 1983 Board decision which denied on the merits the issue of entitlement to service connection for shell fragment wound residuals to the head and neck.  




CONCLUSION OF LAW

Since the March 1953 rating decision, insofar as it denied service connection for residuals of wounds to the head and neck, was subsumed by an October 1983 final Board decision, that rating decision is not subject to a claim based on clear and unmistakable error as a matter of law.  38 C.F.R. § 20.1104 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 1953 rating decision denied entitlement to service connection for residuals of wounds to the head and neck.  The denial was confirmed and continued in subsequent rating decisions.  The Veteran again filed a claim for service connection for wounds to the neck in June 1981.  The RO denied the claim in April 1982 and the claim was appealed to the Board.  An October 1983 Board decision found that the March 1953 rating decision became final.  The Board held that the evidence submitted in support of the Veteran's reopened claim did not reasonably demonstrate that the Veteran had chronic shell fragment wound residuals to the head and neck which were attributable to active service.  

The Veteran filed a February 2011 petition to reopen the service connection claim.  After additional medical evidence was associated with the record, the RO granted service connection for residuals of traumatic brain injury, migraine headaches, and cervical spine arthritis, and assigned an effective date of February 2011.  The Veteran disagreed with the assigned effective date and asserted CUE in the March 1953 rating decision which originally denied service connection for residuals of wounds to the head and neck.  This was appealed to the Board and in October 2013, the Board dismissed the earlier effective date claims and remanded the issue of whether there was CUE in the March 1953 rating decision in order for the RO to issue a SOC.  The RO issued a SOC in November 2013 and the Veteran submitted a timely VA Form 9.  He then provided testimony before the undersigned VLJ in March 2015 and asserted that there was CUE in the March 1953 rating decision.
     
Initially, the Board must note that when a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  The RO decision is not reviewable for clear and unmistakable error because it merges with the Board's decision and ceases to have any independent effect once the Board renders a final decision.  See Duran v. Brown, 7 Vet. App. 216 (1994).  As discussed above, an October 1983 Board decision found that a March 1953 rating decision was final and that the medical evidence submitted in support of the Veteran's reopened claim did not reasonably demonstrate that the Veteran had chronic shell fragment wound residuals to the head and neck which were attributable to active service.  Accordingly, the October 1983 Board decision "subsumed" the prior March 1953 rating decision insofar as it denied service connection for shell fragment wound residuals to the neck and head.  See Talbert v. Brown, 7 Vet. App. 352, 355 (1995); Donovan v. Gober, 10 Vet. App. 404 (1997), Chisem v. Gober, 10 Vet. App. 526 (1997), and Morris v. West, 13 Vet. App. 94 (1999).  Because the March 1953 rating decision was subsumed by the October 1983 Board decision, the March 1953 rating decision cannot be challenged on the basis of clear and unmistakable error and the Veteran's claim must be dismissed. 

The Board notes that the October 1983 Board decision may be subject to a claim of CUE.  However, the Veteran and his representative have consistently contended that there was CUE in the March 1953 rating decision rather than the October 1983 Board decision.  As such, the issue of CUE as to the October 1983 Board decision has not been raised at this time.  


ORDER

The claim of CUE in the March 1953 rating decision is dismissed.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


